Title: John Adams to Abigail Adams, 14 April 1776
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 14. 1776
      
     
     You justly complain of my short Letters, but the critical State of Things and the Multiplicity of Avocations must plead my Excuse.—You ask where the Fleet is. The inclosed Papers will inform you. You ask what Sort of Defence Virginia can make. I believe they will make an able Defence. Their Militia and minute Men have been some time employed in training them selves, and they have Nine Battallions of regulars as they call them, maintained among them, under good Officers, at the Continental Expence. They have set up a Number of Manufactories of Fire Arms, which are busily employed. They are tolerably supplied with Powder, and are successfull and assiduous, in making Salt Petre. Their neighbouring Sister or rather Daughter Colony of North Carolina, which is a warlike Colony, and has several Battallions at the Continental Expence, as well as a pretty good Militia, are ready to assist them, and they are in very good Spirits, and seem determined to make a brave Resistance.—The Gentry
      are very rich, and the common People very poor. This Inequality of Property, gives an Aristocratical Turn to all their Proceedings, and occasions a strong Aversion in their Patricians, to Common Sense. But the Spirit of these Barons, is coming down, and it must submit.
     It is very true, as you observe they have been duped by Dunmore. But this is a Common Case. All the Colonies are duped, more or less, at one Time and another. A more egregious Bubble was never blown up, than the Story of Commissioners coming to treat with the Congress. Yet it has gained Credit like a Charm, not only without but against the clearest Evidence. I never shall forget the Delusion, which seized our best and most sagacious Friends the dear Inhabitants of Boston, the Winter before last. Credulity and the Want of Foresight, are Imperfections in the human Character, that no Politician can sufficiently guard against.
     You have given me some Pleasure, by your Account of a certain House in Queen Street. I had burned it, long ago, in Imagination. It rises now to my View like a Phoenix.—What shall I say of the Solicitor General? I pity his pretty Children, I pity his Father, and his sisters. I wish I could be clear that it is no moral Evil to pity him and his Lady. Upon Repentance they will certainly have a large Share in the Compassions of many. But let Us take Warning and give it to our Children. Whenever Vanity, and Gaiety, a Love of Pomp and Dress, Furniture, Equipage, Buildings, great Company, expensive Diversions, and elegant Entertainments get the better of the Principles and Judgments of Men or Women there is no knowing where they will stop, nor into what Evils, natural, moral, or political, they will lead us.
     Your Description of your own Gaiety de Coeur, charms me. Thanks be to God you have just Cause to rejoice—and may the bright Prospect be obscured by no Cloud.
     As to Declarations of Independency, be patient. Read our Privateering Laws, and our Commercial Laws. What signifies a Word.
     As to your extraordinary Code of Laws, I cannot but laugh. We have been told that our Struggle has loosened the bands of Government every where. That Children and Apprentices were disobedient—that schools and Colledges were grown turbulent—that Indians slighted their Guardians and Negroes grew insolent to their Masters. But your Letter was the first Intimation that another Tribe more numerous and powerfull than all the rest were grown discontented.—This is rather too coarse a Compliment but you are so saucy, I wont blot it out.
     Depend upon it, We know better than to repeal our Masculine systems. Altho they are in full Force, you know they are little more than Theory. We dare not exert our Power in its full Latitude. We are obliged to go fair, and softly, and in Practice you know We are the subjects. We have only the Name of Masters, and rather than give up this, which would compleatly subject Us to the Despotism of the Peticoat, I hope General Washington, and all our brave Heroes would fight. I am sure every good Politician would plot, as long as he would against Despotism, Empire, Monarchy, Aristocracy, Oligarchy, or Ochlocracy.—A fine Story indeed. I begin to think the Ministry as deep as they are wicked. After stirring up Tories, Landjobbers, Trimmers, Bigots, Canadians, Indians, Negroes, Hanoverians, Hessians, Russians, Irish Roman Catholicks, Scotch Renegadoes, at last they have stimulated the  to demand new Priviledges and threaten to rebell.
    